Case 17-12560-K.]C Doc 2901 Filed 10/26/18 Page 1 of 25

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

in re: : CHAPTER ii
WOODBRIDGE GROUP OF COMPANIES, LLC, : Case No. 17-12560 (KJC)
et al. 1 : (Re: D.1.2721,2397)

Debtors. '

 

OPINION ON CONFIRMATION2

Before the Court is the Debtors’ Motion for Approval of Certain Compromises and
Settlernents, Partial Substantive Consofidation, and Related Relief With Respect to the Plan
(D.i. 272]) (the “Motion”), and the Debtors’ request for confirmation of the First Amended Joint
Chapter il Pian of Liquidation of Woodbridge Group of` Companies, LLC and Its Affiliated
Debtors (D.I. 23 97) (the “Plan”). The Debtors have resolved ail objections to confirmation of the
Plan, except for the Objection (D.I. 2767) (the “Objection”) filed on behalf of Lise La Rochelle
and others (the “Dissenting Creditors” .3

A hearing was held on October 24, 2018, at which a joint record Was made regarding the
Motion and confirmation of the Plan. The following items in support of the Motion and Plan

confirmation were admitted into the i'ecord:

 

l The Woodbridge Group of Cornpanies, LLC and many of its affiliated companies filed chapter l l
petitions in this Court on Deceinber 4, 2017, and the Debtors’ chapter ll cases are being jointly
administered pursuant to the Order dated December 5, 2017 (D.I. 45), which contains a list of those Debtors.
Additionai affiliated Debtors filed chapter l l petitions in 2018, which cases are aiso being jointly
administered (collectively, the “Debtors”).

2 This Opinion constitutes the findings offact and conclusions oflaw, as required by Fed. R. Banl<r.
P. 7052. This Couit has jurisdiction to decide these matters pursuant to 28 U.S.C. § 157 and § 1334(b).
This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A) and (L).

3 The Dissenting Creditors also filed a Reservation of Rights (D. I. 2839) with respect to the Motion,
which reiterates that objection to the Plan.

 

 

Case 17-12560-K.]C Doc 2901 Filed 10/26/18 Page 2 of 25

(i) Declaration of Bradley D. Sharp in Support of Confirmation of the Pirst Amended
loint Chapter 11 Pian of Liquidation of Woodbridge Group of Companies, LLC
and its Affiliated Debtors (D.l. 2829), along With the attached Declaration of Soneet
R. Kapiia;4

(ii) Declaration of Frederick Chin in Support of Confirmation of the First Amended
Joint Chapter 11 Plan of Liquidation of Woodbridge Group of Companies, LLC
and its Affiiiated Debtors (D.l. 2832);5

(iii) Declaration of Soneet R. Kapila (D.i. 2834);

(iv) Declaration of Emily Young of Epiq Certifying the Methodoiogy for the Tabulation
of Votes on and Results of Voting With Respect to the First Amended Joint
Chapter 11 Pian of liquidation of Woodbridge Group of Companies, LLC and its

Affiliated Debtors (D.I. 2836) and the Errata to the Declaration of Emily Young
(D.l. 2855).6

Counsel for the Dissenting Creditors cross~examined i\/[r. Sharp, Mr. Kapila and Ms. Young at the
hearing After argument, 1 took the matters under advisement For the reasons set forth below, the
Objection Will be overruled, the Motion Wiil be granted, and the Plan Will be confirmed
FACTUAL BACKGROUND
On Decembe1'4, 203 7, a totai of 279 Debtors commenced voluntary cases under chapter 1 1
of the Bankruptcy Code. Thereafter, on February 9, 2018, March 9, 2018, March 23, 2018 and
March 27, 2018, additional affiliated Debtors (27 in total) commenced voluntary cases under

chapter 11 of the Banl<ruptcy Code. The bankruptcy cases arise out of a massive, multi-year

 

4 Bradley D. Sharp is Chief Restructuring Officer of WGC hidependent l`\/ianager LLC, a Delawai'e
limited liability company, which is the sole manager of debtor Woodbridge Group of Companies, LLC, a
Delaware limited liability company and an affiliate of each of the Debtors, as weil as the CRO of each of
the Debtors. Soneet R. Kapiia is the founding partner at KapiiaMukamal, LLP, which Was retained by the
` United States Securities and Exchange Coinmission (the “SEC”) to conduct a forensic accounting
investigation of certain Woodbridge entities, as described in his Declaration.

5 Fl‘ederiok Chin is the Chief Executive Ofiicer of WGC Independent Manager LLC, a Delaware
limited liability coinpany, Which is the sole manager of debtor Woodbridge Group of Coinpanies, LLC, a
Delaware limited liability company and an affiliate of each of the debtors, as Well as the CEO of each of
the Debtors.

5 Elnily Young is a senior consuitant with Epiq Class Action and Claims Soiutions, lnc., which
acquired Garden City Group, LLC, the court-appointed Adininistrative Advisor for the Debtors.

2

 

Case 17-12560-K.]C Doc 2901 Filed 10/26/18 Page 3 of 25

fraudulent scheme perpetrated by Robert Shapiro between (at least) 2012 and 2017.7 As part of
this fraud, through the Woodbridge entities, Shapiro raised over one billion dollars from
approximately 10,000 investors ~ as either Noteholder or Unitholders ~ and used approximately
$368 million of new investor funds to pay existing investors - - a typical characteristic of Ponzi
schemes8

After the bankruptcy cases were filed, the SEC filed a complaint in Florida federal court
against Shapiro and his affiliates, including the Debtors, detailing much of the massive fraud
perpetrated by Shapiro prepetition9 The SEC asked the Florida court to appoint a receiver Who
Would dispiace the Debtor’s management10

On December 14, 2017, an official committee of unsecured creditors (the “Unsecured
Creditors’ Connnittee”) was appointed On January 23, 2018, the Court approved a settlement
among the Debtors, the SEC and the creditor constituencies providing for the formation of an
official ad hoc noteholder group (the “Noteholder Committee”), and an official ad hoc unitholder
group (the “Unitholder Cormnittee”), as well as a replacement board (the “New Board”) and
management for the Debtors.

immediately following the appointment of the New Board, the Debtors focused on bringing
the chapter 11 cases to a rapid consensual resolution, so as to return as much money as possible,
as promptly as possible, to creditorsll In March 2018, Debtors’ counsel hosted several all-day
negotiating sessions attended by the parties and their professionals12 On March 22, 2018, the

Debtors, the Unsecured Creditors’ Comrnittee, the Noteholders Committee, and the Unitholders

 

7 Disclosure Statement (D.I. 2398) at f.
3 Id.

9 Id. at 2.

10101

ll Sharp Decl., ii 6.

iz Sharp Decl., ii 7.

 

Case 17-12560-K.]C Doc 2901 Filed 10/26/18 Page 4 of 25

Cornmittee signed a Surnniary Plan Term Sheet that memorialized an agreement in principle
containing the fundamental terms of a chapter 11 plan.]3 The parties continued to negotiate
extensively the details of a plan, and on July 9, 2018, the Debtors filed the initial versions of the
Plan and Disclosure Staternent.
The Ponzi Scheme Sunnrnarv

The Sharp and Kapila Declarations contain detailed findings based on their separate
investigations and analyses of the Debtors’ prepetition operations to support their conclusions that
Shapiro conducted a significant Ponzi scheme through the Debtors.14

Under Shapiro’s control and during the period from August 2012 through Decernber l,
2017, the prepetition Debtors raised more than $1.29 billion from over 10,000 unsuspecting
investors nationwide by selling those investors two primary products: five-year Units and twelve~
to eighteen~rnonth Notes.15 The prepetition Debtors claimed the Notes would be repaid based on
the purported revenues the Debtors would receive from issuing short~term loans to unrelated third-
party property owners.16 in reality, there was no robust and safe cash flow stream from third~
party borrowers, as a very small fraction of investor money flowed form the prepetition Fund
Debtors to unreiated third parties17 Rather, Shapiro created disguised affiliates (the PropCos and
MezzCos, which are defined in the Motion) to which money was loaned18 These “bon‘owers” did
not even have bank accounts, and they had no ability to service the required interest payments on

an ongoing basis.]9 ln addition, they had no ability to retire the debt when due, other than through

 

13 Sharp Decl., ‘|i 8.
14 Sharp Decl. 11 20.
15 Sharp Decl. il 2i.
16 Sharp Decl. ii 22.
ll Sharp Decl. il 23.

 

 

Case 17-12560-K.]C Doc 2901 Filed 10/26/18 Page 5 of 25

the sale of real estate, which did not appear to be contemplated and was not effectuated20 The
annual cash flow from sales of real property was well below the amount of principal and interest
paid by Shapiro to investorszi

The prepetition Debtors used funds received primarily from new investors to make
payments of approximately $425 million of “interest” and “principai” to existing investors22
Shapiro also used commingled investor money to pay approximately $80 million in commissions,
primarily to sales agents who sold the fraudulent “investments” and used investor money to pay at
least 330 million for the benefit of Shapiro and his wife, as well as their related entities (including,
for example, purchasing luxury iterns, travel, wine and the like).23 While funds from the
commingled account were used to purchase the Debtors’ real properties, these purchases were
directly contrary to material representations made to investors.24

Mor‘eover', investments were solicited, and payments of c‘interest” were made to existing
investors, without regard to whether such investors’ investments realized value (or even existed).25
For example, on certain occasions, Shapiro issued Notes for properties that the Debtor never
actually acquired, including properties at 778 Sarbonne Road in Los Angeles and 53 Huron Street
in Brool<lyn.26 And much like the famous play “Tlre Producers,” the Debtors purchased the
“Owlwood Estate” (an iconic luxury residence in the Los Angeles, California area) in September
2016 for $90 million, but signed notes to the Fund Debtors for alleged borrowings in the aggregate

amount of $1 12 million - - well above the purchase price of the property.27

 

20 Id

2: Sharp Decl. ‘1[24.

22 Sharp Decl. 1125.

23 Ia'.

24 Id.

25 Sharp Decl. ii 26.

26 Id_

27 Id. See also Tr. 10/24/20l8 at 53:l0 - 53:22.

5

 

Case 17-12560-K.]C Doc 2901 Filed 10/26/18 Page 6 of 25

ln late 2017, Shapiro’s fraudulent scheme unraveled.28 As federal and state investigations
intensified and unfavorable press reports began to emerge, the prepetition Debtors found it
increasingly difficult to raise new capital from investors29 Wlien new investment dried up, the
inability to make the required servicing payments on the Notes and the Units became inevitable;
indeed, the prepetition Debtors were unable to make the December 2017 interest and principal
payments due on the Notes, which quickly precipitated the filing of the initial Debtors’ bankruptcy

C&S€S.30

Plan Summary_

The Plan contemplates liquidating each of the Debtors, The Debtors’ assets consist largely
of approximately l89 real properties, cash and the “Liquidation Trust if\ctions.”3l The Plan
proposes to substantively consolidate (i) the Fund Debtors32 into Woodbridge l\/lortgage
Investment Fund 1, LLC, and (ii) the Other Debtors into Woodbridge Group of Conrpanies, LLC
(“vvoc:”).33

To liquidate and distribute the proceeds of the assets, the Plan provides for the creation of

two entities: (i) a Wind-Down Entity, which will own many of the Debtors’ assets (including the

 

28 Sharp Decl. 1[27.

29 Id.

301€]

31 Disclosure Statement at 6. The number of real properties was approximate as of the date of the
Disclosure Statement. “The Liquidation Trust Actions include, but are not limited to, causes of action,
claiins, reinedies, or rights that may be brought by or on behalf of the Debtors or the Estates under chapter 5
of the Bankruptcy Code and related statutes or common law, as well as any other claims, rights, or causes
of action held by the Debtors’ Estates.” Ici. The estimated recoveries to creditors in the Disclosure
Statement do not take into account potential proceeds of the Liquidation Trust Actions because they are
unpredictable and highly contingent Id.

32 The “Fund Debtors” are defined in the Plan as Woodbridge Mortgage Investment Fund l, LLC,
Woodbridge l\/lortgage Investrnent Fund 2, LLC, Woodbridge Mortgage investment Fund 3, LLC,
Woodbridge Mortgage lnvestlnent Fund 3a, LLC, Woodbridge Mortgage Investment Fund 4, LLC,
Woodbridge Cornmercial Bridge Loan Fund l, LLC, and Woodbridge Commercial Bridge Loan Fund 2,
LLC. Plan, § l.64. These are the entities that raised money from the investors Disclosure Statement at 4,

33 Sharp Decl., ‘|i l 1. The “Other Debtors” are defined in the Plan as “[a}li Debtors other than the
Fund Debtors.” Plan, §1.100.

 

 

Case 17-12560-K.]C Doc 2901 Filed 10/26/18 Page 7 of 25

Debtors’ real properties) and will sell those assets to generate cash, and (ii) a Liquidation Trust,
which will own the Wind-Down Entity and receive cash generated by the Wind~Down Entity and
will distribute that (and other) cash to creditors34 The Unsecured Creditors’ Committee, the
Noteholders Committee and the Unitholders Committee unanimously selected l\/lr. Michael
Goldberg (the SEC’s designee to the Debtors’ New Board) to serve as the proposed Liquidation
Trustee.35 The liquidating Trust Supervisory Board will consist of five members ~ ~ three selected
by the Unsecured Creditors’ Committee, and one each selected by the Noteholder Committee and
the Unitholder Committee.36

The Plan incorporates certain settlements, including resolution of disputes about whether
the Units are claims against or equity in the Debtors (if the Units are equity they would not be
entitled to payrnents), and whether the Notes are validly secured (either directly or indirectly) by
the subject real properties37 Rather than spend significant time and money litigating these
complicated issues, the parties negotiated and settled upon allowance of claims for Unitholders at
a 27.5% discount as compared to Noteholders’ clairns.38 Thus, the settlement is accomplished by
affording Noteholders Class A Liquidation Trust Interests for 100% of the Net Note Claims, and
affording Unitholders Class A Liquidation T rust Interests for only 72,5% of their Net Unit
Claims.39 Unitholders also get Class B Liquidation Trust lnterests for the other 27.5% of their Net
Unit Clainrs, so that they may receive an additional payment if there is any money remaining after

payment of all of the other creditor claims contemplated under the Plan.40

 

34 Disclosure Statement at 3_
35 Disclosure Statement at 3.
36 Disclosure Statement at 4.
37101
38 lay
39 Icf.
40101

 

Case 17-12560-K.]C Doc 2901 Filed 10/26/18 Page 8 of 25

The Plan also incorporates a “netting” mechanism so that distributions of Liquidation Trust
interests will be made based on the Net Note Claim or Net Unit Claim. These net amounts are
calculated based on the Outstanding Principal Amount of a Note Claim or a Unit Claim minus the
aggregate amount of all Prepetition Distributions received by the claimholders.‘“ The Note and
Unit claims are “netted” due to the conclusion that the Debtors operated as a Ponzi scheme, in

which case the Prepetition Distributions to Noteholders or Unitholders could be avoided and

 

 

 

 

 

 

 

 

 

 

 

 

 

recovered for the benefit of other investors under state and federal fraudulent transfer laws.42
The Plan’s classification and treatment of claims and equity interests is as follows:43
CLASS DESCRIPTION IMPAIRED/ PROJECTED
UNIMPAIRED RECOVERY
None Administrative Claian Unimpaired 100%
None Professional Fee Claims Unimpaired 100%
None Priority Tax Claims Unimpaired l00%
None DIP Lender Claian44 Unimpaired 100%
Class 1 Other Secured Claims Unimpaired 100%
Class 2 Priority Claims Unimpaired 100%
Class 3 Standard Note Claims lmpaired 60% ~ 70%
Class 4 General Unsecured Claian Impaired 60% - 70%
Class 5 Unit Claims lmpaired 40% - 50%
Class 6 Non-Debtor Loan Note Claimslst lmpaired 60% - 70%
Class 7 Subordinated Claims impaired (deerned to reject) 0%
Class 8 Equity Interests impaired (deemed to reject) 0%

 

 

 

 

 

 

 

41 ltd

42 Disclosure Staternent at 4-5.

43 Disclosure Statement at 10 - l 1.

44 “D]P Claims” are defined in the Plan as “Any and all Claims held by any DlP Lenders or the DlP
Agent arising from or in connection with the DIP Loan Docuinents or the DlP Orders.” Plan, § l.37.

45 “Non-Debtor Loan Note Claims” are defined in the Plan as “Any Note Claims that are or were
purportedly secured by an unreleased assignment or other security interest in any loans or related interests
as to which the lender was not a Debtor and the underlying borrower actually is or actually was a Person
that is not a Debtor to the extent set forth in the Schedulc of Non-Debtor Loan Notes Clailns. The loans to
Persons that are not Debtors were made as part of the Debtors’ “Riverdale” seglnent, as further described
in the Disclosure Statement.” Plan, § 1.93.

 

Case 17-12560-K.]C Doc 2901 Filed 10/26/18 Page 9 of 25

Plan Voting

The Young Declarations showed that, overall, impaired creditors overwhelmingly accepted

the Plan:46

 

 

 

 

 

 

 

 

 

 

 

 

Dollar Amount Number of Votes to Dollar Amount Number of
Voted to Accept/ Accept/ Percentage Voted to Reject/ Voted to Reject/
Percentage Percentage Percentage

Class 3 $ 642,287,3l0./ 5,715/ 95.12% $ 35,069,584/ 293/ 4.88%
94.82% 5.18%

Class 4 $ 6,906,309/ 38/ 97.44% $ ll,160/ 1 /2.56%
99.84% 0.16%

Class 5 $ 194,4'74,404/ 974 / 97.01% $ 6,487,594/ 30 / 2.99%
96.77% 3.23%

Class 6 $ 428,000/ 6 / 50 % $ 377,000/ 6 f 50%
53.17% 46.83%

DlSCUSSION

The Dissenting Creditors assert that they are secured creditors who invested money in
various real properties owned by the Debtors and, in return, received a note and assignment of an
interest in a mortgage that was secured by liens against the real properties Therefore, they
argue, they have the right to be repaid l00% of their claims from the proceeds of the sale of
certain real property subject to those liens. Some of the Dissenting Creditors filed an adversary
proceeding against the Debtors seeking declaratory judgment that they hold pre-petition, valid,
perfected, first-priority liens against certain real property owned by the Debtors.47 T he Debtors

moved to dismiss the adversary complaint and, on October 5, 2018, l issued an Opinion and

 

46 Young Decl. (D.l. 2836) at 12; Young Decl. (D.l. 2855) at 2.

47 See Adv. Pro. No. l 8-5 037l (KJC). The Complairrt includes four counts: (i) seeking a declaratory
judgment that the Plaintiffs hold pre-petition, valid, perfected, first-priority liens against certain real
property owned by the Debtors, or, alternatively, (ii) seeking a declaratory judgment that the Plaintiffs hold
pre-petition, valid, perfected, first~priority liens against any and all proceeds from the sale and/or liquidation
of certain real property owned by the Debtors; or alternatively, (iii) seeking the creation of a constructive
trust or equitable lien against certain real property owned by the Debtors, or any and all proceeds from the
sale or liquidation of that real property; and (iv) seeking damages against the Debtors based on financial
abuse of elderly individuals under California law.

 

CaSe 17-12560-K.]C DOC 2901 Filed 10/26/18 Page 10 Of 25

Order granting dismissal of the complaint48 The Dissenting Creditors filed an appeal of the
October 5, 2018 Opinion and Order, which is currently pending49

In the objection to plan confirmation, the Dissenting Creditors argue that the Plan relies
on the “core assumption” that the Debtors operated a massive Ponzi scheme, yet the Debtors
have failed to provide any evidence of the Ponzi scheme. Without proving the Ponzi scheme, the
Dissenting Creditors argue that the Plan settlements are not fair or reasonable, and the Plan’s
proposed substantive consolidation is improper under the Bankruptcy Code and Third Circuit
law. F or the reasons that follow, l conclude that these arguments have no mer‘it.
The Debtors Presented Sufficient Evidence of the Ponzi Scheme.

The SEC defines a Ponzi scheme as follows:

A Ponzi scheme is an investment fraud that involves the payment of purported

returns to existing investors from funds contributed by new investors Ponzi

scheme organizers often solicit new investors by promising to invest funds in

opportunities claimed to generate high returns with little or no risk. ln many

Ponzi schemes, the fraudsters focus on attracting new money to make promised

payments to earlier-stage investors to create the false appearance that investors

are profiting from a legitimate business50

Ponzi schemes typically share three common characteristics: (i) the business activity
depends on outside investor money; (ii) the investor money is not used according to the stated
purpose (some of the investor money is used to pay the returns promised to earlier investors); and

(iii) the business enterprise lacks profits sufficient to provide the promised returns and, therefore,

depends on an ever-increasing supply of investor money.51

 

45 Counts I, ll and ill were dismissed with prejudice; Count lV was disrnissed, but the Plaintiffs
were granted leave to file motions in the main bankruptcy case seeking allowance to file late proofs of

claim.
49 The Dissenting Creditors also argue that the Debtors should establish a reserve to set aside

funds to pay their “secured” claian if their appeal is successful l remain unconvinced that they are
lienholders and, therefore, deny this request.

55 Kapila Decl. il 80.

5110’. 1l 82.

10

CaSe 17-12560-K.]C DOC 2901 Filed 10/26/18 Page 11 Of 25

The Debtors submitted the Declarations of Mr. Sharp and Mr. Kapila, which describe their
separate investigations and analyses of the Debtors that support their conclusions that the Debtors
were operated as a massive Ponzi scheme. Mr. Kapila was retained by the SEC to conduct a
forensic accounting investigation of the Debtors.52 At the confirmation hearing, Mr. Kapiia
testified that he had extensive experience analyzing Ponzi schemes as a forensic accountant and as
a bankruptcy trustee.53 His analysis of the Debtors’ cash flows and transactions beginning in July
2012 showed that the Debtor entities “were not generating sufficient cash flows by way of working
capital or income to be able to support the obligations they were incurring.”54 ln his Declaration,
i\/lr. Kapila wrote:

From July li, 2012 through Septernber 30, 2017, the Woodbridge Entities

generated approximater $47.9 million of income, of which only $13.7 million

was interest payments from borrowers Conversely, they funded more than S103

million of Returns to WMIF Investors labeled as interest and dividend payments

Based on the Bank Reconstruction, other than investor funds, there was no other

meaningful source of operating or other cash flow to the Woodbridge Entities to

fund the difference between the WMIF Investor Returns and mortgage interest

income. This mismatch of interest income and Returns was not consistent with

the business model represented to Wl\/IIF Investors.55
Mr. Kapila concluded that “[t]he Woodbridge Entities did not generate sufficient cash fiow from
mortgage receivables, other real estate investments or any other source to fund the payments to
investors Cleariy, even with the use of the cash balance carried over from [Woodbridge Structured
Funding, LLC]’s activities the only other source of funds available to the Woodbridge Entities to

make the $265 million of principal payments and $103 million in Returns to WMIF Investors were

funds from later investors, a classic Ponzi scheme attribute2556 Further, Mr. Kapila determined

 

52 Kapila Decl. jt 2.

53 Tr. 10/'24/2018 at 39:8 f 39:25. See also Kapila Decl., Ex. A.

54 Tr. 10!'24/2018 at 40:1 t - 40:21.

55 Kapila Decl. ‘|l 86. “Wl\/HF” refers to the various Woodbridge Mortgage lnvestnient Fund entities
See also Tr. 10/24/20l3 at 40:22 - 4¥ :l2.

55 Kapila Decl. 11 88.

11

 

CaSe 17-12560-K.]C DOC 2901 Filed 10/26/18 Page 12 Of 25

that, despite maintaining separate bank accounts, the Woodbridge Entities transferred
approximately $1.66 billion (exceeding 10,700 transactions) among the Woodbridge Entities,
resulting in extensive commingling of investor funds57

Mr. Sharp also testified at the confirmation hearing about his forensic investigation of the
Debtors.58 His investigation was able to utilize the analysis that Mr. Kapila had done through
September 2017 and, with greater access to the Debtors’ books and records, complete the analysis
through the rest of the prepetition period.59 Mr. Sharp aiso concluded that the Debtors’ cash flows
were insufficient to make the promised “interest” and “principai” payments to investors and,
therefore, “the prepetition Debtors used funds received primarily from new investors to make
payments to oid investors.”60 He testified that it was not possible to track an individual investor’s
contribution to a fund to any specific piece ofreai property because the Debtors commingied those
contributions61 Routinely, investor monies Were placed into a Fund Debtor’s bank account and
comingled with other investor monies; then, monies from the Fund Debtor’s accounts were
transferred to the Woodbridge Group’s accounts and commingled on that level; and, further, the
monies would be transferred to attorney trust accounts, which would be sent to escrow to purchase
various properties62

Both Mr. Kapila and Mr. Sharp have the experience and expertise to support their analyses
that are detailed in their Declarations. The Dissenting Creditors offered no contrary evidence of

their own. Therefore, I accept the conclusions of Mr. Kapila and Mr. Sharp that the Debtors were

operated as a Ponzi scheme.

 

57 Kapiia Deci. 1[ 89.

58 Tl'. 10/24/2018 at 42214 - 42218.

59 Id. at 42219 ~4328.

60 Sharp Decl.1[25. Tr. lO/'24/’20l8 at 51:2 - 51:3.
61 Tl'. 10/24/20l3 at 5l:l3 - 5213.

621'¢17.

12

 

CaSe 17-12560-K.]C DOC 2901 Filed 10/26/18 Page 13 Of 25

The Plan Settlements are Reasonable.

The Dissenting Creditors object to the Plan settlement, including (i) the Plan’s different
treatment of the Unitholder Claims and Noteholder Claims, (ii) elimination of intercompany
claims and liens; and (iii) the “netting” or fixing claim amounts by deducting the amount of any
prepetition payments from the original principal amount of claim. ln the Motion, the Debtors
argue that:

{T]he Plan is a vehicle for the near~term resolution of the myriad complex legal

issues and disputes that have arisen in the Chapter ll Cases, but several

components of the Plan Settlements are warranted in their own right and

independent of the Plan. The Plan Settlements will resolve several major issues

that would otherwise have to be judicially determined through lengthy,

expensive, and inherently uncertain litigation There are colorable arguments on

both sides of each of the foregoing issues, and the outcome of any litigation

regarding such issues is necessarily uncertainl Moreover, if such issues were

litigated to finality, it could be years before the Holders of Notes, Units and

General Unsecured Claims received distributions, if any, from the Estates.63
The Motion - » and the Disclosure Statement - - provide a lengthy discussion of the nature of the
claims and issues that are being compromised in the Plan.&'ll A brief description of those claims
follows:

l. Noteholder Claims: A significant dispute exists regarding whether the Noteholders
hold, directly or indirectly, any valid and enforceable lien or other security interest in
any estate assets, not subject to avoidance. The Debtors dispute that any Noteholders
are secured because (a) the Debtors believe that the steps legally necessary to “perfect”
any such security interest in favor of a Noteholder have not been taken or would be

avoidable, and (b) Shapiro did not use investor funds as he promised (i.e., he

commingled all funds rather than using a particular Noteholder’s money for the

 

63 Motion at lS.
64 See l\/lotion at 6 ~ l4; Disclosure Statement at 62 - '?l.

13

 

CaSe 17-12560-K.]C DOC 2901 Filed 10/26/18 Page 14 Of 25

particular property or loan to an alleged third-party borrower that was referenced on
the Noteholder’s documents) creating legal hurdles for the Noteholders to claim
secured status

2. Intercompanv Loan and Liens: The Unsecured Creditors Committee filed an adversary

action that raises a variety of complex issues (which are sub-issues in the Noteholder
disputes) claiming that the asserted intercompany loans and related liens and security
interests purportedly granted to the Fund Debtors are avoidable as actual or
constructive fraudulent transfers

3. Unitholder Claims: Another significant dispute exists regarding whether the

Unitholders hold “claims” or “equity securities” in the chapter ll cases Unitholders
maintain that they hold claims that are debt based (in part) upon (a) an interpretation of
the applicable governing documents (b) the receipt of monthly interest checks not
dividends and the Debtors’ tax forms characterizing the payments as interest income,
and (c) the Units are recorded as liabilities in the Debtors’ books and records Even if
the Unitholders hold claims, they could be subject to subordination

The Debtors argue that global compromises and settlements of these issues should be approved

either independent of the Plan (through the Motion) or as part of the Plan.-

“l`o minimize litigation and expedite the administration of a bankruptcy estate,
‘[c]ompromises are favored in bankruptcy.”’65 However, “the unique nature of the bankruptcy
process means that judges must carefully examine settlements before approving them.”66 “[T]he
decision whether to approve a compromise under Rule 9019 is committed to the sound discretion

of the Court, which must determine if the compromise is fair, reasonable, and in the interest of the

 

65 M'yers v. Mortin (In re Mm'rr'n), 91 F.3d 389, 393 (3d Cir. 1996).
66 W!`l'/ v. Norfhi»vestern Univ. (In re Nufraqtrest, IHC.), 434 F.3d 639, 644 (3d Cir. 2006).

14

 

 

CaSe 17-12560-K.]C DOC 2901 Filed 10/26/18 Page 15 Of 25

estate.”""" lt is the “duty of a bankruptcy court to determine that a proposed compromise forming
part of a reorganization plan is fair and equitable.”68

A bankruptcy court may approve settlements under Bankruptcy Rule 901969 or as part of a
debtor’s plan70 The standards for approving settlements under Rule 9019 or as part of a plan are
the same.?] Bankruptcy courts should consider four factors when evaluating a proposed
settlement

(1) the probability of success in litigation;

(2) the likely difficulties in collection;

(3) the complexity of the litigation involved, and the expense, inconvenience and delay
necessarily attending it; and

(4) the paramount interest of the creditors72

ln evaluating the probability of success in litigation, the court is not required “to decide the
numerous questions of law and fact raised by [the objections], but rather to canvass the issues ton
see whether the settlement fall[s] below the lowest point in the range of reasonableness.”73 Here,
the Debtors note that the claims are highly-contested disputes between and among the different
stakeholders The description of the claims set forth in the Disclosure Statement shows that there

are colorable claims on both sides ofthe issues The settlements provide an arm’s~length negotiated

 

m fn re Lozo`se fr, Irrc., 211 B.R. 793, 801 (D. Del. 1997).

63 Profecfive Committeefor Ina'. Stockholders of TMT ll-‘uiler Ferry, luc. v. Anderson, 390 U.S.
414, 424, 88 S. Ct. 1l57, 1l63J 20 L.Ed.2d l (1968).

69 Fed. R. Bankr. P. 90l9 (“On motion by the trustee and after notice and a hearing, the court may
approve a compromise or settlement Notice shall be given to creditors the United States trustee, the debtor
and indenture trustees as provided in Rule 2002 and to any other entity as the court may direct.”)

70 l l U.S.C. § 1 123(b)(3)(A) provides that a plan may include “the settlement or adjustment of any
claim or interest belonging to the debtor or to the estate;” and § l 123(b)(6) provides that a plan may include
“any other appropriate provision not inconsistent with the applicable provisions of this title.

71 fn re Ntm‘r'rionul Sourcl`ng Corp., 398 B.R. 816, 832 (Bankr. D. Del. 2008).

n Marrin, 91 F.3d at 393 (citing TMT Trar`ler, 390 U.S. at 424-25).

?3 111 re Exide Technologfes, 303 B.R. 48, 63 (Bankr. D. Del. 2003) (quoting In re Nesl?muiny Oyj‘ice
Bldg. Assoc., 62 F.R. 798, 803 (E.D. Pa. 1986)).

15

 

CaSe 17-12560-K.]C DOC 2901 Filed 10/26/18 Page 16 Of 25

resolution of the complex, uncertain issues that strikes a fair balance between the potential range
of litigated outcomes

The Dissenting Creditors, however, focus in particular on the Plan’s extinguishment of
liens between the various Debtor entities Relying on Ma:‘ter of Gulfco Invesrnienr Coi'pol'alion”
and Mans'a:‘uy-Rt{§?n,75 the Dissenting Creditors argue that the Debtors are prohibited from
extinguishing liens in a plan. lnitially, l note that neither case involves the elimination of the
debtor entities’ intercompany liens through a global settlement in a plan. Mansal'ay-Rtjm
involved a chapter 13 debtor who amended her plan and filed a claim on behalf of a mortgagee in
an effort to invalidate the lien upon her property without filing an adversary proceeding The
Mcmsnmy-Rtnj”m court held, in part, that the debtor could not disregard Banl<ruptcy Rule 7001 (2)
and include a provision in her chapter 13 plan that would run afoul of the Bankruptcy Rules.76 An
adversary proceeding provides the creditor with “greater procedural protection” by requiring a
complaint, a sumrnons, an answer, and discovery, and generally only concludes after a trial or
dispositive motion.77 The Mansai'ay-Rtgj?n court also noted that:

The level of process due to a party prior to the deprivation of a property interest,

such as a lien, is highly dependent on the context. As the Supreme Court has

repeatedly ernplrasized, “[t]he very nature of due process negates any concept of

inflexible procedures universally applicable to every imaginable situation.” Thus,

process that may be constitutionally sufficient in one setting may be insufficient

in another.78

The elimination of the Debtors’ disputed intercompany liens in this matter is taking place through

a global settlement negotiated at arm’s-length between and among the Debtors and various creditor

 

74 Fed. Deposi'i‘ las Corp. v. Hogan (In re Gtrhfco Inv. Corp.), 593 F,2d 92l (l0th Cir. 1979).

75 SLWCapita/, In(:. v. Mansamy~Rtyj‘in (In re Mansaray~RtNin), 530 F.3d 230 (3d Cir. 2008). I
was the bankruptcy judge in that case as a member of the Eastern District of Pennsylvania Bankruptcy
Court.

76 Murrsor'ay-Rtyj‘in, 530 F.3d at 236-37.

77 Id. at 23 7.

78 Id. at 239 (citations omitted).

16

 

 

CaSe 17-12560-K.]C DOC 2901 Filed 10/26/18 Page 17 Of 25

constituencies. These facts are markedly different from the debtor’s one-sided actions in
Mansciray-RLJ m.

The Gtrlfco court held that a secured creditor’s lien could not be eliminated through
substantive consolidation.79 in Gulfco, the Chapter X trustee, with the support of the SEC,
requested consolidation to preserve the value of two debtor companies for the benefit of creditors30
The Court of Appeals for the Tenth Circuit Wrote:

Tlris district court has said that the security, shares in [one debtor company], will

be difficult to appraise and evaluate. This, however, does not furnish a reason to

classify the claim as an unsecured one. Criteria such as administrative

convenience, expediency and accounting difficulties are not adequate to warrant

treatment of a secured creditor as an unsecured creditor. Nor is the awareness by

the creditor of the existence of related corporations sufficient to destroy the

creditor’s security absent circumstances like fraud.31
Unlike Gzllfco, this case presents compelling circumstances - - that is, fraud in the form of a
massive Ponzi scheme - - to allow the parties to enter into a settlement concerning the Debtors’
disputed intercompany liens The settlement is not merely an administrative convenience There
are complex multi-layered issues involving the intercompany liens that the parties have carefully
and vigorously negotiated Moreover, for reasons discussed in]i'a, substantive consolidation of the
Debtors is consistent with Third Circuit law. The Mansuruy-Rujj‘in and Gulfco cases are
distinguishable from the facts of this case. l conclude that those cases do not hinder the Debtors’

probability of success on the merits The comprehensive settlement of the issues including the

elimination of the intercompany liens, clearly falls within a range of reasonableness

 

79 Gulfco, 593 F.2d at 927.
80 ld. at 926.
87 IL?'. at 927.

17

 

CaSe 17-12560-K.]C DOC 2901 Filed 10/26/18 Page 18 Of 25

The likely difficulty of collection falls in favor of approval because the absence of a
settlement would result in lengthy and expensive litigation on a variety of fronts that would eat up
the successful litigants’ ability to recover on their claims.

The third factor clearly supports approval of the global compromises and settlements in the
Plan. The myriad of complex issues described in the Disclosure Statement could take years and
millions of dollars to litigate to finality. Mr. Sharp described the multiple “all-day negotiating
sessions” and “extensive debate and discussion” among the parties about those key legal issues
that were necessary to reach resolution32 Certain parties distributed detailed position papers on

the issues in advance of the meetings83 The Debtors aptly described the potential effect of the

litigation in their Motion:

During the time in which the litigation wars would be fought and additional
professional fees would be incurred, the innocent victims of Shapiro’s scheme
would very likely have to sit and wait for a final resolution of the various issues
through the judicial process. Given the binary nature of many of the disputes and
the distributional implication of those disputes, there would not be a clear path
whereby interim distributions could be made to any given Creditor. This could
leave Creditors who are retired, elderly, or otherwise in need of timely liquidity
sources without an accessible or economical way to recover something on their
investment . . . [T]he Plan Settlement Elements disentangle the Debtors and their
Estate from these many disputes in one fell swoop, thereby removing the need for
the Estates to incur any additional costs, while eliminating the risk that each of
the different stakeholders could face if any particular issue were to be resolved
adversely to the group’s position.84

The Debtors argument is convincingl Here, the benefits of the plan settlement to the multitudinous

investors heavily outweighs the lengthy and costly litigation that lies in wait if the settlements are

not approved

 

32 Sharp Decl. ‘Ll 7.
33 ]d.
8“Motion at 25-26.

18

 

CaSe 17-12560-K.]C DOC 2901 Filed 10/26/18 Page 19 Of 25

The final element to consider m the paramount interest of creditors ~ easily falls in favor of
approval of the settlement The creditors voted overwhelmingly in favor of the Plan. The Debtors
reported that 85% of the noteholders and unitholders participated in the voting.35 Mr. Sharp stated
that the Plan is proposed with “the honest purpose of maximizing the ultimate recoveries for all of
the Debtors’ creditor constituencies and efficiently resolving the Debtors’ Estates.”86

Consideration of the Martin factors leaves no doubt that the global settlements included in

the Plan, and as set forth in the Motion, fall well within any range of reasonableness l conclude

that the settlements are fair and in the best interests of the various creditor groups The settlement

will be approved

The Plan’s Proposed Substantive Consolidation of the Debtors is Appropriate and Permissible.
The Dissenting Creditors object to the substantive consolidation of Debtors in the Plan.
The Court of Appeals for the Third Circuit described substantive consolidation in the 2005

Owens Corning opinion, as follows:

Substantive consolidation, a construct of federal common law, emanates from
equity. lt treats separate legal entities as if they were merged into a single
survivor left with all the cumulative assets and liabilities (save for inter-entity
liabilities, which are erased). The result is that claims of creditors against separate
debtors moiph to claims against the consolidated survivor.87

The Oi»vens Corning court recognized that substantive consolidation could disadvantage some
creditors writing “[t]he bad news for certain creditors is that, instead of looking to assets of the

[entity] with whom they dealtJ they now must share those assets with all creditors of all

 

85 Tr. 10/25/2018 15:15 j15:20.
36 Sharp Decl. 1[ 10.
xi 111 re Owens Corning, 419 F.Bd 195, 205 (3d Cir. 2005) {quoting Genesis Heafth Ventures, D?c.

v. Staplelon (In re Genesr`s Heallh Venfures, Inc.), 402 F.3d 416, 423 {3d Cir. 2005) (internal punctuation
omitted)).

19

 

CaSe 17-12560-K.]C DOC 2901 Filed 10/26/18 Page 20 Of 25

consolidated entities, raising the specter for some of a significant distribution diminution.”gg The
Third Circuit said that courts should balance certain principles (not as a checklist) when deciding

whether to order substantive consolidation:

(l) Limiting the cross~creep of liability by respecting entity separateness is a “fundamental
ground rule[ ].” As a result, the general expectation of state law and of the Banlcruptcy
Code, and thus of commercial markets, is that courts respect entity separateness absent
compelling circumstances calling equity (and even then only possibly substantive
consolidation) into play.

(2) The harms substantive consolidation addresses are nearly always those caused
by debtors (and entities they control) who disregard separateness I-larnis caused by
creditors typically are remedied by provisions found in the Banl<ruptcy Code

.(e.g., fraudulent transfers, §§ 548 and 544(b)(l), and equitable subordination,

§ 510(@)).

(3) l\/lere benefit to the administration of the case (for example, allowing a court to
simplify a case by avoiding other issues or to make postpetition accounting more
convenient) is hardly a harm calling substantive consolidation into play.

(4) lndeed, because substantive consolidation is extreme (it may affect profoundly
creditors' rights and recoveries) and imprecise, this “rough justice” remedy should be
rare and, in any event, one of last resort after considering and rejecting other remedies
(for example, the possibility of more precise remedies conferred by the Bankruptcy
Code).

(5) While substantive consolidation may be used defensively to remedy the identifiable
harms caused by entangled affairs, it may not be used offensively (for example, having

a primary purpose to disadvantage tactically a grpup of creditors in the plan process or
to alter creditor ri ghts).39

Reviewing these policies led the O\'vens Corntng court to hold that a party Seeking

substantive consolidation must prove that:

(i) prepetition, the entities disregarded separateness so significantly that their creditors
relied on the breakdown of entity borders and treated them as one legal entity, or

 

38 Id. at 206.
89 Id. at 2l1 (citations and footnotes omitted).

20

 

CaSe 17-12560-K.]C DOC 2901 Filed 10/26/18 Page 21 Of 25

(ii) postpetition, the entities’ assets and liabilities are so scrambled that separating them
is prohibitive and hurts all creditors90

The Debtors argue that the facts of this case fall squarely within the second rationale for substantive
consolidation (i.e., the hopeless commingling of assets and liabilities). As the Third Circuit

explained in Owens Corntng,

This [second] rationale is at bottom one of practicality when the entities‘ assets
and liabilities have been “hopelessly commingled.” fn re Gnlfco Inv. Cor'p., 593
F.2d at 929;1)'1 re Vecco Consn: lndus., 4 B.R. at 410. Without substantive
consolidation all creditors will be worse off (as Hurnpty Dumpty cannot be
reassembled or, even if so, the effort will threaten to reprise Jarndyce and
Jarndyce, the fictional suit in Dickens' Bleak House where only the professionals
profited). With substantive consolidation the lot of all creditors will be improved,
as consolidation “advance[s} one of the primary goals of baniu'uptcy-enhancing
the value of the assets available to creditors ..._often in a very material respect.”
[quoting Mary Elisabeth Kors, Alfered Egos: Deciphering Subsmnfive
Consoh'darion, 59 U. Pitt. L. Rev. 381, 417 (citations ornitted)].91

The Debtors have presented substantial evidence to demonstrate that Shapiro was running the
Debtors as a Ponzi scheme. The Declarations of Messrs. Kapila and Sharp provide ample evidence
that the Debtors’ assets were hopelessly commingled, and their business affairs were entangled l
agree with the Debtors that the Debtors’ assets and liabilities are so scrambled in this case that
separating them would be prohibitive and would harm creditors As Mr. Sharp testified:

Once investor funds had been obtained by the Fund Debtors, those funds were
almost always transferred and commingled in one central bank account at WGC
fWoodbridge Group of Companies] (and before 2016, at Woodbridge Structured
Funding “WSF”). Thus, with respect to PropCo and MeZzCo loans, even though
the underlying loan documents facially referenced a loan by a specific prepetition
Fund Debtor to the applicable Other Debtor ( as defined in the Plan Settlements
Motion), in reality, the funds typically originated from a commingled account and
generally cannot be traced to any particular prepetition Debtor. ln almost every
single case (WGC (or, before 20]6, WSF) ~ rather than any prepetition Fund
Debtor or Other Debtor - - was the only source of funds used to purchase or
develop a property. Moreover, the amount of money that an Other Debtor
promised to repay a particular Fund cannot be correlated with the amount an
Other Debtor received from the Fund or what the PropCo paid to purchase or

 

90 Id.
9§ Idi at 21l 11.2().

21

 

CaSe 17-12560-K.]C DOC 2901 Filed 10/26/18 Page 22 Of 25

develop a property. Indeed, in several circumstances investors hold documents
evidencing a note and deed of trust from a PropCo that never even acquired the
underlying property. 92

The Debtors’ funds were also used for various other purposes often without
detailed records or accounting and some clearly improper. For example, Shapiro
used these funds to pay for (i) general corporate overhead, (ii) broker
commissions of approximately $80 million, (iii) payment of purported returns to
old investors (as part of perpetration of a Ponzi scheme, as discussed further
below) of approximately $425 million, and (iv) at least $30 million for the benefit
of Shapiro and his wife, as well as their related entities (including
(a) approximately $3.1 million for chartering private planes (b) approximately
$2.2 million for other travel expenses (c) approximately $2.6 million on home
improvements and expenses (d) approximately $1.8 million for personal tax
obligations (e) approximately $l.4 million to Shapiro’s ex-wife,
(f) approximately $800,000 on political contributions (g) approximately
$600,000 on vehicle purchases and leases (h) approximately $330,000 on
country club fees (i) over $6 million on other personal purchases and expenses
and (j) at least $10 million of payments to Shapiro’s wife and related entities). ln
many instances the transfers made by WGC (or WSF) to or for the benefit of one
or more of the Other Debtors were funneled through attorney trust accounts or
directly to escrow companies without any clear indication why the transfers were
being made or complete records of where the money ultimately went after it was
initially transferred to the trust accounts or escrow companies Shapiro further
used the commingled funds to pay for improvements maintenance, operating
expenses or other expenses for individual properties93

Professionals working at I)Sl94 under my supervision have examined what are
literally tens of thousands of transactions made between or among WGC (or
WSF) and the Other Debtors or by WGC (or WSF) or another Other Debtor on
behalf of a different Other Debtor ~ including based on Quicl<books entries bank
records and discussions with Woodbridge employees Based on that review, l
have determined that it would be exceptionally difficult, if not literally
impossible, to trace, reconcile, and reconstruct a reliable and complete allocation
of assets and liabilities across WGC (or WSF) and the Other Debtors This
conclusion comports with that reached by a separate forensic accounting
investigation conducted on behalf of the SEC by Soneet R. Kapila of
KapilaMukamal, LLP, as set forth in a declaration dated Decembcr 18, 2017 and
filed in the SEC’s enforcement action, Case No. l:l'Y-cv-24624-MGC, ECF No.
36-2 (S.r). Fn. Dec. 26, 2017'),95

 

92 Sharp Decl. ‘|l13.

93 Sharp Decl. ll l4.

94 “DSI” is Development Specialists lnc., located in Los Angeles California. Mr. Sharp is the
President and CEO of DSI. Sharp Decl. ll l.

95 Sharp Decl. ll l5. The Debtors entered into Consent and Final Judgment in the SEC’s
enforcement action, which was approved by Order of this Court on October 22, 20l 8 (D.l. 2842). The

22

 

 

CaSe 17-12560-K.]C DOC 2901 Filed 10/26/18 Page 23 Of 25

The Dissenting Creditors relying on the New Ceniurj) case, point out that other courts have
rejected substantive consolidation as part of a plan settlement96 However, New Cenmry did not
involve a massive Ponzi scheme like the one run by Shapiro in this case. The facts and
circumstances in this case comport with the principles discussed in Owens Cor‘m'ng: (i) this Ponzi
scheme is the type of compelling circumstance that overcomes the general expectation of
recognizing corporate separateness (2) substantive consolidation addresses the harm caused by
the Debtors to the creditors (3) the Plan’s substantive consolidation accomplishes more than
“administrative convenience” because it results in equitable treatment of defrauded creditors and
(4) substantive consolidation is being used defensively to remedy the harm to creditors caused by
the commingling of assets in the Ponzi scheme - - and is not being used offensively to disadvantage
a particular group of creditors

A substantial majority of the creditors constituencies voted in favor of the Plan, which
includes substantive consolidation The record before me supports the conclusion that substantive

consolidation in the Plan is appropriate under the principals and holding of Owens Corning.

 

Final .ludgment provides in palt, that the Debtors are liable for disgorgement in the amount of
$892,173,?65, representing profits gained as result of the conduct alleged in the SEC’s amended complaint
The disgorgement “will be deemed satisfied by the Liquidation Trust (being formed pursuant to a Chapter
ll plan) becoming obligated to make distributions of substantially all of the net proceeds (taking into
account the costs of administration of the Liquidation Trustee and the Wind-Down Entity) from the
disposition of the Debtor Defendants’ assets (distributions of net proceeds to general unsecured creditors
shall be permitted) to investors pursuant to a confirm plan, provided that the Commission does not timely
object to the plan.” (D.l. 2842-l at 2).

96 Sclu'ceder' v. New Cenlury Lr'quidal:'ng Trus! (In re New Cenrury Ho!dings, Inc.), 407 B.R. 576

(D. Del. 2009)_
23

 

CaSe 17-12560-K.]C DOC 2901 Filed 10/26/18 Page 24 Of 25

The Plan Meets the Requirements of Banl<ruptcv Code § 1129(a) and 1129(b).

The Dissenting Creditors also argue that the Plan does not meet the confirmation
requirements of Bankruptcy Code § 1l29(a), specifically § l129(a)(10), because there is no
evidence that the Plan was accepted by impaired classes on a “per debtor” basis in J'l‘l'bune, 1
decided that “[rjn fire absence of substantive consolidation entity separateness is fundamental”
and the requirement of § 1129(a)(10) must be satisfied by each debtor in a joint plan.97 This Plan
provides for substantive consolidation; therefore, acceptance by one impaired class satisfied
§ 1129(a)(l0).98 The Voting Tabulation showed that the Plan was accepted overwhelmingly by

all but one of the impaired classes of creditors entitled to vote.99

The evidence submitted by the Debtors support the conclusion that the Plan meets all of
the applicable requirements of Bankruptcy Code § 1129(a) and (b).100 The record clearly shows
that the Debtors worked assiduously with all of the creditor constituencies in good faith and
submitted this Plan as a result of those extensive arm’s-length negotiations Mr. Sharp’s
Declaration supports the liquidation analysis performed by DSI, which demonstrates that the

recovery under the Plan on Claims is greater than that which creditors would receive in a chapter 7

case.ml

 

97 111 re Tr‘r`bune Co., 464 B.R. 126, 183 (Bankr. D. Del. 20l l), amended inpov‘f, on reconsid., 464
B.R. 208 (Bankr. D. Del. 2011), oj"d, in por'f, vacated in para 2014 WL 2797042 (D. Del. June 18, 2014),
oj’d, r'npm'f, rev’a', inpm-‘f and remanded 799 F.3d 272 (3d Cir. 2015), affd on remond, 587 B.R. 606 (D.
Del. 2018)

98 See fn re Em‘or?, 2004 Bankr. LEXIS 2549, 234-35 (Bankr. S.D.N.Y. .luly lS, 2004) (deciding
that “the substantive consolidation component of the global compromise” allowed confirmation of a 177-
debtor joint plan when at least one class of impaired claims voted to accept the plan.).

99 D.1.2336, 2855.

100 Sharp Decl. ‘,l1l32 ~» 44.

wl Sharp Decl. 111 34 ~ 39. Disclosure Staternent, Ex. B.

24

 

CaSe 17-12560-K.]C DOC 2901 Filed 10/26/18 Page 25 Of 25

CONCLUSION
For the reasons set forth above, l conclude that the Debtors have provided ample evidence
that the Debtors were operated as part of a massive Ponzi scheme, The settlements in the Plan are
reasonable and, to a large degree, the product of an exceptional effort by the respective
professionals Substantive consolidation is appropriate The Debtors have met all of the applicable
confirmation requirements of Bankruptcy Code §1129. The Dissenting Creditors’ Objection will
be overruled The Motion will be granted and the Plan will be confirmed An appropriate Order

follows

BY THE COURT:

xeer J. CAREY
UNITElp sTATEb ANKRUP(Y@J non

 

Dated: OCtober 26, 2018

25

